Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  Claim 14 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4, 7, 12, and 14-17 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. Pub. No. 2010/0184513 to Mukasa.

In Reference to Claims 1 and 14
	Mukasa discloses a controller (Fig. 2 operating device 8 [0056]) for use in interfacing with a virtual reality system (Figs. 3 – 5 disclose a three-dimensional imaginary space), comprising:
a body (operating device 8 has a housing as in Fig. 2) configured to house a inertial 
sensor (Fig. 6 acceleration senor 86) and electronics for wireless communication (Fig. 6 
transmitter 87 sending a value detected by acceleration sensor to main unit [0014, 0053]);
a handgrip portion (Fig. 2 grip portion 81 [0056]) of the body;
buttons disposed on the body proximate to the handgrip (for example a user uses thumb to actuate operation button 82 [0056] or index finger to actuate button 83 [0056]);
a loop {extension} portion of the body disposed adjacent to the handgrip portion (the body of device 8 forms a loop {loop shape} as in Fig. 2); and
one or more {plurality} lights disposed in the loop portion and configured to illuminate a portion of a surface of the loop portion (light emitting unit 84 illuminates the surface of the loop proximate to the unit [0056], light emitter 85 has plural light sources [0064]).

In Reference to Claim 2
	Mukasa discloses buttons 82 and 83 that are integrated with the body on a body surface that is adjacent to the handgrip portion next to indicator 81.

In Reference to Claim 3
	Mukasa discloses the accelerometer {inertial sensor} is configured for detecting motion of the controller (detecting motion of the body of the player [0062]).

In Reference to Claim 4
	Mukasa discloses one or more light emitting diodes *”LED” [0064]).

In Reference to Claim 7
Mukasa discloses electronics includes a communications module for exchanging data 
with a computing device (Fig. 6 electronics including transmitter 87), the data includes motion data detected by the inertial sensor of the controller (Operating device 8 has acceleration sensor 86 for detecting acceleration, light source 85 for emitting light, and transmitter 87 that transmits the value detected by acceleration sensor 86 to main unit 100, and main unit 100 has light receiving units 9L and 9R that are attached to two positions, receives light emitted from light source 85 of operating device 8, and detects the intensity of the received light, a position detector (processor 16) that performs a process of detecting the position of operating device 8 based on the intensity of light detected by each of light receiving units 9L and 9R [0104]).

In Reference to Claim 12
Mukasa discloses electronics (Fig. 6) includes a communication circuit that is configured to communicate with a computer to provide the computer with data regarding movement from the inertial sensor and presses of one or more of said buttons (via acceleration sensor 86 to transmitter 87) to main unit on the motion of the controller ([0104]).

In Reference to Claim 15 
See rejection of Claims 2, 3, and 12.
 
In Reference to Claim 16
Mukasa discloses communication circuit (Fig. 6) is configured to communicate with a computer (main unit) to provide the computer with data regarding movement from the inertial sensor and presses of one or more of said plurality of buttons (Operating device 8 has acceleration sensor 86 for detecting acceleration, light source 85 for emitting light, and transmitter 87 that transmits the value detected by acceleration sensor 86 to main unit 100, and main unit 100 has light receiving units 9L and 9R that are attached to two positions, receives light emitted from light source 85 of operating device 8, and detects the intensity of the received light, a position detector (processor 16) that performs a process of detecting the position of operating device 8 based on the intensity of light detected by each of light receiving units 9L and 9R [0104] and from presses of the buttons [0056, 0063]).
In Reference to Claim 17
See rejection of Claims 9, 13 and 16.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 5-6, 8-11, 13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukasa in view of U.S. Pat. Pub. No. 2015/0241969 to Elangovan.


In Reference to Claim 5
Mukasa discloses the invention substantially as claimed to include a button 82.  However, the reference does not explicitly disclose a joystick integrated on the surface wherein the buttons and the joystick are configured to be reached by a thumb of a user’s hand when using the controller.
Elangovan teaches of controllers to head-mounted displays (Titl.) and of a loop controller (Fig. 8B) with a plurality of buttons and a joystick.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would recognize that the controller of Mukasa can be modified with either or both of the plurality of buttons and joystick such that the buttons are operated by the thumb of a user’s hand to optimize ergonomics and expand the functionality of controller to avail the user to enjoy play of a broader range of game titles.  The Courts have held that simple substitution of one know element for another to obtain predictable results is indicia of obviousness.

In Reference to Claims 6 and 18
The joystick can be reached by the thumb.

In Reference to Claims 8 and 19
	Mukasa discloses known fixed cameras that detect lights to produce an image and thereby pinpoint the location of a marker indicating the position of the controller in a 3D space.  The changes in position can be for the intended use of inputs provided to an application.
Mukasa discloses the use of lights which also transmit information which are received by a main console light receiving units 9L and 9R [0052, 0055, 0066].  One of skill in the art would recognize that the use of the main unit to have a camera or light receiving units is a simple matter of design choice and that the light receiving units of Mukasa would work equally as well.

In Reference to Claim 9
Mukasa produces virtual reality content of data to interact with characters in a three-dimensional world (Figs.3 – 5).  Elangovan teaches of virtual reality content (Abstr.) that is provided to a head mounted display (Figs. 3 and 4), and said input or inputs are configured to enable interactivity with the virtual reality content when the application is executed by a computing device for interfacing with the head mounted display.  One of skill in the art would easily recognize the modification of the system of Mukasa with the head-mounted display of Elangovan in order to improve the immersive experience of the user with a popular peripheral.  The Courts have held that the use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.

In Reference to Claim 10
See rejection of Claim 8.

In Reference to Claims 3 and 11
	Mukasa discloses the accelerometer {inertial sensor} is configured for detecting motion of the controller (detecting motion of the body of the player [0062]).
In Reference to Claim 13
See ejection of Claims 8 and 12.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715